DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "its operating position". There is insufficient antecedent basis for these limitations in the claim.  

Independent claim 21 attempts to incorporate independent claim 1 into the embodiments; this leads to massive antecedence issues, in that many of the components introduced in independent claim 21 are already established in independent claim 1.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 7,319,927), and further in view of Kelly (US 2015/0217766).
Regarding claims 1 and 21, as best understood, Sun discloses a method for setting a driving speed of a motor vehicle on a route (target vehicle speed control in response to sensed pedal deflection; Sun at abstract), wherein a control device (CSC; Sun at column 4 lines 23-34) of the motor vehicle sets the driving speed depending on an operating position limited by two extreme positions of a pedal device of the motor vehicle, which may be operated by the driver (driver deflects accelerator pedal1, vehicle is controlled to target vehicle speed; Sun at abstract, column 2 lines 36-54), wherein:
The control device detects the operating position of the pedal device, and depending on the operating position, determines in at least one specified driving mode a target driving speed corresponding to the respective operating position (e.g. in low speed driving mode, constant speed mode, pedal positions correspond to programmed vehicle speeds; Sun at abstract, column 2 lines 35-54, column 4 lines 23-34).
The control device sets the driving speed corresponding to the respective target driving speed using closed loop control as long as the respective operating position is detected 
While Sun utilizes closed loop control to accelerate the vehicle to a target speed based on accelerator position in a constant speed mode, Sun is silent to the respective operating position is detected independent of a current condition of the route.
Kelly, in a similar invention in the same field of endeavor, teaches closed loop control for target vehicle speed (cruise control in several modes; Kelly at 0049-0052) independent of a current condition of the route (e.g. vehicle drag changing over an off-road route; Kelly at abstract, 0023, 0114).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base speed control invention of Sun with the non-route adaptation of Kelly.  Doing so would account for changes in vehicle and compensate in the event of speed overshoot during speed control.

Regarding claim 4, as best understood, Sun discloses wherein an acceleration pedal is used as the pedal device, and a change in the operating position of the acceleration pedal from an unoperated extreme position into a fully depressed extreme position corresponds to an increase in the target driving speed (Sun at Fig. 3).

Regarding claim 5, Sun discloses wherein the target driving speed is ascertained by the operating position of the pedal device in combination with a predetermined pedal characteristic curve of the pedal device (Sun at Fig. 3).

.

Claim Objections
4.	Claims 2, 3, 7-9, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 10-12, 14, 15, and 17-19 are objected due to dependency on their respective claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        21 March 2022










    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Vehicle acceleration or brake pedals do not have infinite travel, and inherently have two extreme positions.